217 F.2d 21
95 U.S.App.D.C. 7
COLONIAL TELEVISION, Inc., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, WCAXBroadcasting Corporation, Intervenor.
No. 12167.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 1, 1954.Decided Nov. 18, 1954.

[95 U.S.App.D.C. 8] Mr. E. Stratford Smith, Washington, D.C., with whom Mr. Robert L. Heald, Washington, D.C., was on the brief, for appellant.
Mr. J. Smith Henley, Asst. Gen. Counsel, Federal Communications Commission, Harrison, Ark., with whom Messrs. Warren E. Baker, Gen. Counsel, Federal Communications Commission, Washington, D.C., and Richard J. Snider, Counsel, Federal Communications Commission, Houston, Tex., were on the brief, for appellee.  Messrs. Richard A. Solomon and Daniel R. Ohibaum, Counsel, Federal Communications Commission, Washington, D.C., entered appearances for appellee.
Mr. Eliot C. Lovett, Washington, D.C., for intervenor.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Colonial Television, Inc., appeals from an order of the Federal Communications Commission denying its application for a permit to construct and operate a commercial television station on Channel 3 in Montpelier, Vermont, and granting the application for the same facilities filed by WCAX Broadcasting Corporation, the intervenor in this court.  The denial of Colonial's application was based upon its default before the hearing examiner in establishing its minimum qualifications.  Having failed to meet the burden imposed upon it pursuant to Section 309(b) of the Communications Act,1 Colonial lacked entitlement to contest in a comparative hearing the qualifications of WCAX or otherwise to dispute the favorable action of the Commission upon the latter's application.  See Simmons v. Federal Communications Commission, 1944, 79 U.S.App.D.C. 264, 145 F.2d 578.  Other contentions fall short of disclosing a denial of procedural due process.  Federal Communications Commission v. WJR, 1949, 337 U.S. 265, 283, 69 S.Ct. 1097, 93 L.Ed. 1353.


2
Affirmed.



1
 Act of June 19, 1934, as amended, 47 U.S.C.A. § 309(b)